 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrodart, Inc. and District 65, United AutomobileWorkers. Cases 4-CA-11017-2 and 4-CA-11017-3July 29, 1981DECISION AND ORDEROn March 27, 1981, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief and the General Coun-sel filed an answering brief to Respondent's excep-tions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Brodart, Inc.,Williamsport, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.' Respondent has excepted to certain credibility Findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT coercively interrogate ouremployees about their union activities.WE WILL NOT create among our employeesthe impression that their union activities areunder surveillance.WE WILL NOT discourage membership inDistrict 65, United Automobile Workers, or inany other labor organization, by discrimina-torily discharging or transferring any of ouremployees or in any other manner discriminat-ing against them with respect to their hire ortenure of employment or any term or condi-tion of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Rela-tions Act.WE WILL offer employee Carol Keller im-mediate and full reinstatement to her formerjob, or, if that job no longer exists, to a sub-stantially equivalent position without prejudiceto her seniority or other rights and privilegesand make her whole for any loss of earnings,with interest.BRODART, INC.DECISIONFRANK H. ITKIN, Administrative Law Judge: Unfairlabor practice charges were filed in this case by District65, United Automobile Workers (the Union), on April 21and a consolidated complaint issued on May 30, 1980. Ahearing was conducted in Williamsport, Pennsylvania, onJanuary 7, 1981. The General Counsel alleges that Bro-dart, Inc. (Respondent), violated Section 8(a)(1) and (3)of the National Labor Relations Act, as amended, bycreating the impression among its employees that theirunion activities were under surveillance; by interrogatingemployees about union activities; by discharging employ-ee Carol Keller; and by transferring employee Mary AnnMetzger to another department. Respondent denies thatit has violated the Act. Respondent alleges in its answer:..Carol Keller was discharged because she was asupervisor within Section 2(11) of the Act, who hadattended a Union meeting and disclosed informationconcerning the Respondent to the Union. MaryAnn Metzger was transferred because Respondentwished to quell rumors that she had disclosed confi-dential information to the Union.Upon the entire record in this case, including my ob-servation of the demeanor of the witnesses, and after dueconsideration of the briefs of counsel, I make the follow-ing findings of fact and conclusions of law:FINDINGS OF FACTRespondent is engaged in the manufacture of libraryfurniture and in the wholesale distribution of books at itsfacilities in Williamsport, Pennsylvania. Respondent isadmittedly an employer engaged in commerce as alleged.The Union is admittedly a labor organization as alleged.257 NLRB No. 77380 BRODART, INC.Carol Keller testified that she worked for Respondentover 11 years prior to her discharge on April 4, 1980;that her last position with Respondent was "payroll su-pervisor"; that she started working in the payroll officeabout August 27, 1979, and was made "payroll supervi-sor" on November 12, 1979; that the only other personworking in that office with her was employee Mary AnnMetzger; and that Richard Snodgrass, Respondent's as-sistant treasurer, was their "immediate supervisor."Keller explained that she, with the assistance of Metzger,"got out" Respondent's payroll.'During early 1980, the Union attempted to organizeRespondent's approximately 850 hourly paid employees.Keller testified that she became "involved" with theUnion about February 2, 1980, as follows. "The onlything that I did, I passed out a few Union authorizationcards and I had made [an employee] name and addresslist." Keller explained that she, with the assistance ofMetzger, "prepared an address list" from Respondent's"computerized list" of its hourly paid employees andgave it to the Union. Keller added that she also attendedunion meetings.Keller recalled that about March 1, 1980, she andMetzger "were discussing the Company's benefits andthe pension plan" in the payroll office; that Snodgrass"came in" and "he just started talking to us"; thatMetzger "asked why doesn't the Company do somethingfor us"; and that Snodgrass "just said, the Companyneeds something, but not a Union." Later, as Keller fur-ther testified, "Mr. Snodgrass came in and he mentionedthat he knew we were attending the Union meetings andhe said, nothing was to be said about the payroll."Keller next testified that on or about April 2, 1980:Mr. Snodgrass came in the office and he said therewas a nasty rumor floating around that ...someconfidential booklets had been stolen from DavidStark's office ...the cost department supervisor.They were confidential. They were only to be seenby the board of directors. I was accused of taking-passing them around at the [union] meeting, andalso another person.Snodgrass described the other "person," and Keller andMetzger...looked at each other until we realized that itwas Mary Ann [Metzger] herself who was also ac-cused. Well, we both denied it. And Mary Ann wasreally furious and she wanted to see the person whomade the accusation, but Dick [Snodgrass] said hedidn't know who it was. He said, I'm bucking avice president ....Snodgrass terminated Keller a few days later, on April4, 1980. Keller recalled:He told me that the reason for my dismissal was myposition of supervisor of the payroll office. He said,counsel had decided that ...as part of Manage-'The evidence pertaining to Keller's alleged supervisory status is dis-cussed below.ment I could get the Company into a lot of troubleby attending these meetings ....Keller added that "when Dick told me of my dismissal, Iasked him ...what about Mary Ann, and he said ...as of Monday April 7, she'll be in the tax depart-ment. ..."2Mary Ann Metzger testified that she worked for Re-spondent about 1-1/2 years; that "she started out as a de-posit clerk and back-up payroll [clerk] for quite a fewmonths and then was in payroll and then ...back todeposit clerk and back in payroll ..."; and that "onApril 4 ...I was ...called at home and told, Mondaymorning I was starting in the tax department." Metzgerrecalled that she had worked in the payroll office, priorto her last transfer, from November through April 1980,and that Snodgrass was her "immediate supervisor."Metzger related that she became involved with theUnion during March 1980, as follows: "Handed out afew [union] cards and tried to help compile an addresslist of hourly people." About March 1, 1980, as Metzgerfurther testified, "Mr. Snodgrass came into the office andsaid ...that there were factions moving through Bro-dart and that it went without saying that this ...pay-roll office ...everything was confidential ...."Metzger stated to Snodgrass that she "heard all the prosfor a Union, give me some cons, to which he gave anexample or two ...." Snodgrass asked "what went onat the Union meetings." Metzger responded: "... theywere gripe sessions ...."Thereafter, about April 2, as Metzger testified:Mr. Snodgrass kind of flew in the office and saidthere is some ugly rumors being circulated thatyou-and he was addressing Carol-handed aroundsome books, some very confidential material, at theUnion meeting last night. And the way-the firstthing I said, because I was there too, was "Whosaid this?," you know, who said this happened, be-cause nothing was passed around last night, andagain he directed his question to Carol and said,"Do you remember a tall girl with modern glassesand short hair sitting close by you?" Of course,Carol and I sort of looked at each other andthought and realized it was me. And he said at thattime-I said, "That was me. That was me. I was sit-ting right by Carol." And he said, "It was rumoredthat you might be there ...." Over and over Ikept saying I want to see who this person is becauseit infuriated me to think, you know, we were ac-cused of stealing something out of Brodart when wewere surrounded by things, you know, especiallyfrom someone else's office. And I think at thattime-I don't remember if it was Carol or I said,does this mean that we're fired. I think Carol saidthat, Does this mean that we're fired and he said,"No, but I'm bucking a Vice President."2 Keller testified on cross-examination that Snodgrass "also did ask usonce what went on at .Union meetings" On redirect, she placed thisconversation in March and explained that she told Snodgrass, in answerto his question. "the same old stuff'381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubsequently, on April 4, Metzger asked Snodgrass:"How do things stand with Carol and I." Snodgrass re-plied: "I'm still banging away at it." Metzger "told[Snodgrass] it was ...totally stupid ...." Snodgrassasked: "Well, what goes on at these Union meetings."Metzger replied: "The same old thing ...it's a rehash..; it's a gripe session ...; it'll never get in ...be-cause there's too big a turnover at Brodart." Metzgerthen went home. She was later notified on the telephoneby Keller that Keller "got it"-Keller was "fired." Snod-grass, during this same conversation, "got on the phoneand ...said he tried his best but the only concession hegot was he could keep me, and I was to be in the taxcredit [department] starting Monday morning." Metzgerthereafter worked in the tax department; she also assistedin the payroll department.Metzger, on cross-examination, denied that Snodgrasshad stated to her that the April 4 "transfer from payroll..really was to protect [her] from rumors that [she]might have stolen something." Metzger explained: "Wenever discussed it." Metzger was not told "why" shewas "transferred."3Richard Snodgrass, formerly employed by Respondentas assistant treasurer, was asked: "Do you recall havingany discussions with Ms. Keller and Ms. Metzger on orabout March 1, 1980?" He testified:I really can't recall the dates, but I did have somediscussions with them.... I guess there was theone discussion where I went into the payroll depart-ment and pretty much my exact words were thatthere would be some people possibly coming tothem asking for information and I depended onthem that nothing was going to leave our payrolldepartment because of confidentiality .... Severalother times when I came into the payroll depart-ment there were discussions going on and I wasasked questions regarding the Union, regarding myopinion, regarding pros and cons of the Union, andI responded to those questions.Snodgrass was asked about a meeting with Keller andMetzger on April 2. Snodgrass testified as follows:Q. Do you recall any discussion you might havehad?A. Yes. At that point in time I had heard a rumorand I had been informed by my supervisor of arumor that the information-a few days prior wehad had some information [of] some board of direc-tors' booklets stolen from an office and the informa-tion had come back to us that those booklets wereturned over to the Union at the Union meeting. Iwent into the office to ask what the situation is, be-cause one of my-you know, what I was trying todo was, I basically try to deal with my employeesfrom a standpoint of straight. I want to deal withthem straightly and get straight answers from themMetzger subsequently terminated her employment with Respondent.There is no contention made here that she was unlawfully discharged. Itwas stipulated that Metzger's April 4 transfer to the tax department didnot result in any monetary loss.and deal with them fairly. So, I simply wanted toknow what the situation was and I asked them ifthey know anything about it and if they did takethose booklets and give them to the Union and tothat they answered no. And I said fine, I believeyou and I'll try to take care of it.Q. What, if any, discussions did you have withanyone else regarding this problem of the missingboard of directors' booklets?A. Other discussions?Q. Yes.A. Of what nature?Q. Regarding Keller's and Metzger's involvementof possible theft of the board of directors' minutes.A. Okay. I had been told by my supervisor thathe had heard this rumor also and he was very upsetabout it.Q. Was your supervisor aware at that time thatKeller had been attending Union meetings?A. No. No, he was not aware of that.Q. Did you tell him at that time that she had?A. Yeah. That was one of the things that reallyconcerned him about it because he was not aware atthat point they had been attending Union meetingsand this was the first thing that really came to hisattention. I told him yes apparently they had beenattending because they told me that and that waspretty much it.Snodgrass was asked about his meeting with Keller onApril 4. He testified as follows:Q. Would you state, for the record, what yourrecollection is of that discussion?A. I came into the payroll office and told herthat I had discussed the situation regarding thebooklets and her attendance at the Union meetingsand that they were very upset about the fact thatshe is a supervisor, was attending Union meetingsand that I'd have to terminate her.Q. Was it your decision to terminate her?A. No.Q. Who instructed you to terminate her?A. My supervisor.Q. What did you tell Keller regarding her attend-ance at Union meetings, if anything?A. Okay. As I stated, I told her that-at the dis-missal, that she was being dismissed because shewas attending Union meetings and she was a super-visor and she wasn't allowed to do that.Snodgrass acknowledged that no "other reasons weregiven to" Keller for her discharge.'44 Snodgrass was asked if he had related to his supervisor the fact thathe "believed" Keller's and Metzger's denials of "any involvement" withrespect to the theft of certain company books. Snodgrass testified:Yes. I think he [the supervisor] was more concerned at that pointabout them-Carol attending the meeting because she was a supervi-sor because he had not been aware of that up to that point.382 1BRODART. INC.In addition, Snodgrass was asked if he had indicated atany time to Metzger "why she was being transferred."Snodgrass testified:I don't know. Things were pretty strained at thattime. I may not have said anything directly to her[Metzger] at that point. I transferred her andwanted her transferred because of all the problemsthat had blown up over the thing. Upper Manage-ment was very upset about (1) the fact that therewas this rumor of the confidential information and(2) that the supervisor was attending the meetingsand they just wanted the whole thing cleaned upbecause it was in the payroll department. We didn'twant any kind of-I didn't want anything left in thepayroll department where, you know, any kind ofremnant of this whole thing because I knew thatCarol and Mary Ann were friends and if I let Carolgo that Mary Ann could potentially retaliate withall the confidential information she's got. I justdidn't want to have to worry about any of that. So,the easiest resolution was to take Mary Ann out ofthe confidential situation.sI credit the testimony of Keller and Metzger as sum-marized above. Their testimony is in large part mutuallycorroborative. Their testimony is also substantiated insignificant part by the testimony of Snodgrass. And, rely-ing also upon demeanor, Keller and Metzger impressedme as trustworthy and reliable witnesses. As noted,Snodgrass did not controvert much of the testimony ofKeller and Metzger. Insofiar as the testimony of Kellerand Metzger differs with the testimony of Snodgrass, Iam persuaded here that the testimony of Keller andMetzger is more detailed, complete, and reliable.DiscussionA. The Firing of Keller and Transfer of MetzgerKeller credibly testified, as recited supra, that on April4, 1980, Company Assistant Treasurer Snodgrass sum-marily fired her and "told [her] that the reason for [her]dismissal was [her] position of supervisor of the payrolloffice. [Snodgrass] said, counsel had decided that ...aspart of Management [she] could get the Company into alot of trouble by attending these union meetings .... Indeed, Snodgrass admitted apprising Keller on April 4"that she was being terminated because she was attend-ing Union meetings and she as a supervisor and shewasn't allowed to do that." Snodgrass further admittedthat no "other reasons" were given to Keller for herfiring.The protective provisions of the National Labor Rela-tions Act extend only to "employees"--a term which ex-On cross-exanmination, Snodgrass recalled that Metzger had asked him"what [heJ though: of the Ulnion ."and he told her "that rondarl mavhave some prohlems. but I did not believe a Union wkas the wayto solve them. On redirect xamii atlll. Sodg ras wa;l asked if he"eer ask[ed] eilher Keller or Metzger] s. hal went on at the Unionmeetings they had attllended" Snoldgras, anssecred in part:" I rall)can't ever recollect the direct question .t cant reall' ceer recollectasking that question directly I mais hae, hut I dol'l think so" Sd-grass. however, acknoledged tIha Metzger disclosed to him "that thexwere Just gripe LcsIlOllseludes "any individual employed as a supervisor." Thus,since Keller was admittedly fired for "attending Unionmeetings," the principal question raised here is her al-leged supervisory status. A "supervisor" is defined inSection 2(11) of the Act, as:...any individual having authority, in the interestof the employer, to hire, transfer, suspend, lay off,recall, promote, discharge, assign, reward or disci-pline other employees, or responsibly to directthem, or to adjust their grievances. or effectivelyrecommend such action, if in connection with theforegoing the exercise of such authority is not of amerely routine or clerical nature, but requires theuse of independent judgment.Actual existence of true supervisory power is to be dis-tinguished from abstract, theoretical, or rulebook author-ity. It is well settled that a rank-and-file employee cannotbe transformed into a supervisor merely by investing himor her with a "title and theoretical power to perform oneor more of the enumerated functions." NL.R.B. v.Southern Bleachery & Print Works. Inc., 257 F.2d 235, 239(4th Cir. 1958), cert. denied 359 U.S. 911 (1959). What isrelevant is the actual authority possessed and not theconclusory assertions of a company's officials. And whilethe enumerated powers listed in Section 2(11) of the Actare to be read in the disjunctive.' the section also "statesthe requirement of independence of judgment in the con-junctive with what goes before." Poultrv Enterprises, Inc.v. XL.R.B., 216 F.2d 798, 802 (5th Cir. 1954). Thus, theindividual must consistently display true independentjudgment in performing one of the functions in Section2(11 ) of the Act. The exercise of some supervisory tasksin a merely "routine," "clerical," "perfunctory," or "spo-radic" manner does not elevate a rank-and-file employeeinto the supervisory ranks. .L.R.B. v. Securit GuardService. Inc., 384 F.2d 143, 146-149 (5th Cir. 1967). Norwill the existence of independent judgment alone suffice;for "the decisive question is whether [the individual in-volved] has been found to possess authority to use [his orher] independent judgment with respect to the exerciseby [him or her] of some one or more of the specific au-thorities listed in Section 2(11) of the Act." N.L.R.B. v.BroKwn & Sharpe Mfg. Co., 169 F.2d 331. 334 (Ist Cir.1948). In short, "some kinship to management, some em-pathetic relationship between employer and employeemust exist before the latter becomes a supervisor for theformer." ,:L.R.B. v. Security Guard Service. Inc., 384F.2d at 149.Applying these principles to the evidence of recordhere, I find and conclude that Keller was, at all timespertinent to this case, an employee and not a supervisoras claimed. Keller credibly testified that she never hired,fired, or disciplined employees; that she never recom-mended such action; that she was never told that she hadsuch "authority"; that she was never asked to grant em-ployees ime off, that she never assigned "any work orovertime to" Metzger: and that she never attendedIF Wst Penn Po.er (o, A I..LR., 317 F 2d 04'03, ' (d (ir19'4)383 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"management meetings." Keller explained that she wasreceiving $4.57 an hour and $182.70 each week. Metzgerwas "paid the same way."' When Keller "wanted timeoff," she went to Snodgrass, and Snodgrass signed thetimesheets for both Keller and Metzger.Keller explained that she shared an office withMetzger; that they each had desks there; that she hasnever signed a timesheet; that she was never asked togrant and she has never granted Metzger time off; thatshe never "requested" Metzger to work overtime-"wewent to Mr. Snodgrass and asked him for approval"; thatshe "did not review" Metzger's job "performance" and"did not know" she had such authority; and that she be-lieved that Snodgrass had in fact "reviewed" Metzger'swork performance. Keller further explained that "if therewas a mistake in the payroll," the people "would comeeither to me or Mary Ann" depending upon which onewas available at the time. Keller, as she stated in her affi-davit and at the hearing, ". ..supervised pieces of paper.."-she "really didn't deal with people that much."Metzger corroborated Keller's testimony with respectto Keller's nonsupervisory status. Metzger credibly testi-fied that Snodgrass was her "immediate supervisor"; thatKeller did not "assign [her] work"; that the two workers"split [the work] up according to [their] abilities"; thatKeller never "reprimanded" her; that Snodgrass signedher timesheets; that Snodgrass granted her time off; andthat Snodgrass summarily evaluated her work perform-ance.Former Assistant Treasurer Snodgrass generally assert-ed that Keller, in his view, possessed various indicia ofsupervisory authority. Snodgrass, however, explainedthat the so-called payroll supervisor was the lowest paidof the six department "supervisors" under his authority;that there was a period of time when he "watched over-time [assignments] more closely"; that "they [Keller andMetzger] came to me [with respect to permission fortime off] more as a courtesy than anything else"; that hecould not "recall any discussions" with Keller pertainingto Metzger's work performance; that "if they had a prob-lem where they needed some more punch in getting aproblem solved then they would come to me ..."; andthat the other five department heads under his control,unlike Keller, were in the Employer's "exempt payroll."Thus, Snodgrass added, the other five department heads,unlike Keller, had "set salaries" and were not paid over-time.8' Metzger was paid about 40 less each week than Keller As notedabove, Keller had worked for the Company some I years; Metzger hadworked for the Company about 18 months. Keller also explained that shenever discussed with Snodgrass the subject of Metzger's sages.s Peter Lupacchino, a tax accountant for the Employer, testified thathe served as "payroll upervisor" prior to Keller's assignment to that job.At that time, according to Lupacchino, Metzger worked il the payrolloffice only 2 or 3 days a week on loan from another department. Lupac-chino had no other employees il the payroll office. I am not persuadedhere that Lupacchino's earlier limited working relationship with Metzgerin the payroll office sufficiently establishes any supervisory authority inKeller after she subsequently was assigned that job.Also see the testimony of Company l'ersonnel Director Jlack Hamptonlconcerning the difference between "exempt" and "non-exenipt" personl-nel.Insofar as the testimony of Keller ad Metzger differs from the testi-mony of Snodgrass and Lupacchino. as recited aboe, I a311 persuadedIn sum, on this record, I find and conclude that Kellerdid not possess the authority to use her independentjudgment with respect to the exercise by her of one ormore of indicia of supervisory authority listed in Section2(11); the title of "payroll supervisor" is not, withoutmore, determinative of this issue; and here there is no"kinship to Management" or "empathetic relationship be-tween employer and employee" so as to regard Keller asthe Employer's "supervisor." Accordingly, since Kellerwas an employee when she was terminated and since shewas terminated for attending union meetings, Respondentthereby violated Section 8(a)(1) and (3) of the Act.9Counsel for Respondent, in his answer to the com-plaint, alleges that "Metzger was transferred because Re-spondent wished to quell rumors that she had disclosedconfidential information to the Union." The credible evi-dence of record here does not support this assertion.Indeed, the credible evidence of record establishes thatMetzger was given no "reason" for her transfer; thatmanagement's treatment of Metzger was motivated bythe same antiunion purpose which resulted in the termi-nation of Keller on that same day; and that Metzger, likeKeller, was being punished for attending union meetings.Thus, as Snodgrass acknowledged, Metzger was trans-ferred "because of all the problems that had blown upover the thing"; "Upper Management was very upsetabout ...the supervisor ...attending the meetings andthey just wanted the whole thing cleaned up because itwas in the payroll department"; and "I didn't want any-thing left in the payroll department .. any kind of rem-nant of this whole thing ...." Elsewhere, Snodgrassacknowledged that, during his conversation with his su-perior prior to the April 4 disciplinary action, he ap-prised his superior that Keller "had been attendingUnion meetings" and..that was one of the things that really con-cerned him about it because he was not aware atthat point they had been attending Union meetingsand this was the first thing that really came to hisattention. I told him yes apparently they had beenattending because they told me that .... [Empha-sis supplied.]In sum, I find and conclude here that Metzger, likeKeller, was disciplined solely for attending union meet-ings, in violation of Section 8(a)(1) and (3) of the Act.ohere that Keller and Metzger have more accurately and reliably relatedtheir authority and job duties for the Employer.9 As noted supra, counsel for Respondent alleges in his answer thatKeller was terminated because she had "disclosed information concerningRespondent to the Union." The credible evidence of record, as recitedabove. including the admissions of Snodgrass, makes it clear that this wasnot a reason for Keller's, or for Metzger's, disciplinary action."' Counsel for Respondent asserts that Metzger was a "confidential"employee beyond the protection of the Act. However, the Board hasheld that the "mere fact that" a payroll employee "has access to person-iel records and to raw financial data. which might eventually be used bythe Employer in a more composite form to determine the nature of itseconomic package offerings in labor negotiations. is insufficient to consti-tute her as a confidential employee " Victor Industries Corporation of Cali-jboria, 215 NLRB 48 (1974). Also see Kleinberg. Kaplan. Wolf. Cohen &Burnrori. P.C. 253 NLRB 450 (1980). The record here establishes thatContinued384 BRODART. INC.In addition, it is settled law that an employer violatesSection 8(a)(1) of the Act by creating among its employ-ees an impression that their union activities are undersurveillance (see, generally, Brown Manufacturing Corpo-ration, 235 NLRB 1329, 1331 (1978), and N.L.R.B. v.Rich's of Plymouth, Inc., 578 F.2d 880 (Ist Cir. 1978));and by coercively interrogating employees about theirunion activities (see, generally, N.L.R.B. v. Camco, Inc.,340 F.2d 803 (5th Cir. 1965)). And, as the court noted inTime-O-Matic, Inc. v. N.L.R.B., 264 F.2d 96, 99 (7th Cir.1959):A violation of Section 8(a)(1) of the Act was com-plete when the statements were made to prospectiveemployees .... No proof of coercive intent is nec-essary under Section 8(a)(l) of the Act, the testbeing "whether the employer engaged in conductwhich, it may reasonably be said, tends to interferewith the free exercise of employee rights under theAct." N.L.R.B. v. Illinois Tool Works, 153 F.2d 811,814.The credible evidence of record shows that Snodgrassapprised employees Keller and Metzger that "he knew[they] were attending the Union meetings ..."; and that"there was a nasty rumor floating around that ...someconfidential booklets had been stolen ..." and the twoemployees were being accused of "passing them aroundat the [Union] meeting ...." Snodgrass also questionedthe two employees about ". ..what goes on at theseUnion meetings?" Snodgrass admittedly disclosed to hissuperior the union activities of these two employees. AsSnodgrass testified, ". .. I told him, yes, apparently theyhad been attending because they told me that and thatpretty much was it." Employee Keller was summarilyterminated and employee Metzger was summarily trans-ferred shortly thereafter.I find and conclude that Snodgrass, by the foregoingconduct, unlawfully created the impression of surveil-lance of employee union activities and coercively inter-rogated the employees. Although the Employer, in fur-therance of legitimate business objectives, could instructemployees about the confidentiality of its records andcould take necessary steps to ensure the confidentialityof such information, it went beyond these legitimate pur-poses when it told the two union supporters that "he[Snodgrass] knew [they] were attending the Union meet-ings ..." and questioned the employees, "what went onat the Union meetings?" The two employees were notgiven any assurances against reprisal. Indeed, they werelater disciplined for attending union meetings. Such con-duct tends to impinge upon employee Section 7 rights.CONCLUSIONS OF LAW1. The Union is a labor organization as alleged.2. Respondent is an employer engaged in commerce asalleged.Metzger is not such a "confidential" employee. Counsel for Respondent.in his post-hearing brief, also claims that Keller was a "confidential" em-ployee. The record here similarly establishes that Keller is not such a"confidential" employee3. Respondent violated Section 8(a)(1) and (3) of theAct by coercively interrogating employees and creatingthe impression that their union activities were under sur-veillance, by discriminatorily discharging employeeKeller, and by discriminatorily transferring employeeMetzger.4. The unfair labor practices found above affect com-merce as alleged.REMEIDYHaving found that Respondent engaged in certainunfair labor practices, I find it necessary to recommendthat it cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of theAct. It has been found that Respondent, in violation ofSection 8(a)(l) and (3) of the Act, unlawfully terminatedemployee Keller. It will therefore be recommended thatRespondent offer to employee Keller immediate and fullreinstatement to her former or substantially equivalentposition, without prejudice to her seniority or otherrights and privileges, and make her whole for any loss ofearnings suffered by reason of her unlawful termination,by payment to her of a sum of money equal to thatwhich she normally would have earned from the date ofRespondent's discrimination to the date of Respondent'soffer of reinstatement, less net earnings during suchperiod, with backpay and interest thereon to be comput-ed in the manner prescribed in F. W. Woolworth Compa-ny,. 90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977)." Further, it will be recommend-ed that Respondent preserve and make available to theBoard, upon request, all payroll records and reports, andall other records necessary and useful to determine theamount of backpay due and the rights of reinstatementunder the terms of these recommendations. Respondentwill also be ordered to post the attached notice.Although I have found that Respondent's transfer ofemployee Metzger was also unlawful, the record makesclear that she suffered no monetary loss as a result of thetransfer. Metzger has since left the Company's employ-ment and there is no claim of unlawfiLl discharge. Underthe circumstances, in my view, it would not effectuatethe purposes of the Act to recommend make-whole orrestoration of .status quo ante remedial provisions with re-spect to Metzger.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record of the case, I herebyissue the following recommended:ORDER 12The Respondent, Brodart, Inc., Williamsport, Pennsyl-vania, its officers, agents, successors, and assigns, shall:1. Cease and desist from:" See, generally. Ioi P/umbing & Heaing Co., 138 NLRB 716 (1962).* In the event no exceptions are filed as pro.ided hb Sec 102 46 ofthe Rules and Regulalions, of the National Labor Relationl, Board, thefindings. conclusions. ind reconmellded Order herein shall, as providedin Sec It)2 48 of the Rule, anid Regulations, be adopted b, the Board andbecome its firdillgs. conclusions. and Order, and all objections theretoshall be deemed .l aicd for ill purposeys385 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Coercively interrogating employees about protect-ed union activities.(b) Creating among employees the impression thattheir union activities are under surveillance.(c) Discouraging membership in District 65, UnitedAutomobile Workers, or any other labor organization, bydiscriminatorily discharging or transferring any of its em-ployees or in any other manner discriminating againstthem with respect to their hire or tenure of employmentor any terms or conditions of employment.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer employee Carol Keller immediate and full re-instatement to her former job or to a substantially equiv-alent position without prejudice to her seniority or otherrights and privileges, and make her whole for the loss ofearnings in the manner set forth in this Decision.(b) Preserve and make available to the Board or itsagents all payroll and other records, as set forth in thisDecision.(c) Post at its offices and facility in Williamsport,Pennsylvania, copies of the attached notice marked "Ap-pendix."'3 Copies of said notice, on forms provided bythe Regional Director for Region 4, after being dulysigned by Respondent, shall be posted immediately uponreceipt thereof, in conspicuous places, and be maintainedby it for a period of 60 consecutive days. Reasonablesteps shall be taken to insure that copies of said noticesare not altered, defaced, or covered by any other materi-al.(d) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith."3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relatiotls Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National l abor Relations Hoard "386